Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “increase at least one of a read voltage ramp-up time, a read voltage stabilization time, a read voltage sense time, and/or a read voltage discharge time for the block of memory cells based on the determined endurance level;
        in response to the data read command, perform a read operation on the particular memory cell using the increased read voltage ramp-up time, read voltage stabilization time, read voltage sense time, and/or read voltage discharge time.” in combination with other recited elements in independent claim 1. 

3.       SEO et al. (U.S. Patent Application No: 20150262694 A1), the closest prior art of record, teaches a nonvolatile memory device comprising a three dimensional memory block and  each string includes memory cells connected in a series.  SEO discloses each memory cell is connected to word lines stacked in a direction perpendicular to a substrate and configured to read data from the memory cells using read voltages. SEO suggests a memory controller is configured to read the memory cells using reference voltage to generate cell-count data and adjust the read voltages of the nonvolatile memory device based on the generated cell-count data. However, SEO doesn’t teach “increase at least one of a read voltage ramp-up time, a read voltage stabilization time, 
        in response to the data read command, perform a read operation on the particular memory cell using the increased read voltage ramp-up time, read voltage stabilization time, read voltage sense time, and/or read voltage discharge time.”

4.       Agarwal et al. (U.S. Patent Application No: 20180217751 A1) teaches receiving data in a non-volatile memory that is provided with blocks with a capacity of a single bit per cell and blocks with a capacity of bits per cells.  Agarwal discloses determination is made to check whether the blocks with capacity of the bits per cells in the non-volatile memory satisfies a health-free criterion and the blocks with the capacity of the bits per cells satisfies an interference-free criterion. Agarwal suggests the received data is directly written into writing the blocks with the capacity of the bits per cells also the received data is written into the blocks with capacity of the bit per cells when the blocks with the capacity of the bits per cells does not satisfy the interference-free criterion. However, Agarwal doesn’t teach “increase at least one of a read voltage ramp-up time, a read voltage stabilization time, a read voltage sense time, and/or a read voltage discharge time for the block of memory cells based on the determined endurance level;
        in response to the data read command, perform a read operation on the particular memory cell using the increased read voltage ramp-up time, read voltage stabilization time, read voltage sense time, and/or read voltage discharge time.”

 However, Taylor doesn’t teach “increase at least one of a read voltage ramp-up time, a read voltage stabilization time, a read voltage sense time, and/or a read voltage discharge time for the block of memory cells based on the determined endurance level;
        in response to the data read command, perform a read operation on the particular memory cell using the increased read voltage ramp-up time, read voltage stabilization time, read voltage sense time, and/or read voltage discharge time.”

6.       Reusswig et al. (U.S. Patent Application Pub. No: 20180046527 A1) teaches a storage device has a read retry table which is provided with multiple read retry cases, in which each read retry case has a set of read thresholds. Reusswig discloses a read retry circuitry configured to initiate a read retry operation for selecting the read retry cases from the read retry table based on a weight associated with each of the read retry cases, in which the weight is based on the weighting factors. Reusswig suggests a read thresholds are shifted based on the selected read retry case and the read retry table is updated which depends on whether the shifted read thresholds are correct. However,  doesn’t teach “increase at least one of a read voltage ramp-up time, a read voltage stabilization time, a read voltage sense time, and/or a read voltage discharge time for the block of memory cells based on the determined endurance level;
        in response to the data read command, perform a read operation on the particular memory cell using the increased read voltage ramp-up time, read voltage stabilization time, read voltage sense time, and/or read voltage discharge time.”

7.       Therefore, the prior art of record doesn’t teach or render obvious “increase at least one of a read voltage ramp-up time, a read voltage stabilization time, a read voltage sense time, and/or a read voltage discharge time for the block of memory cells based on the determined endurance level;
        in response to the data read command, perform a read operation on the particular memory cell using the increased read voltage ramp-up time, read voltage stabilization time, read voltage sense time, and/or read voltage discharge time.” including other elements as recited in independent claim 1. 

8.       Independent claims 8,13  and 14 recites limitations similar to those noted above for independent claim 1 and are considered allowable for the same reasons noted above for claim 1.
             
9.       Dependent claims 2-4,6-7,10-12,15-17 and 19-20,  recites limitations similar to those noted above for independent claims 1,8,13 and 14 are considered allowable for the same reasons noted above for claims 1,8,13 and 14.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                         Conclusion                                 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181